DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Amended claims 21-25 and 27-51 are pending in the present application.
Applicant elected previously without traverse of the following species: (1) more than 80% of the CD7+ cells are CD34-CD1a-; (2) CAR as a transgene; (3) autologous T cell progenitors; and (4) immunosuppressed subject due to chemotherapy for leukemia.
The species of allogeneic T cell progenitors was rejoined and examined previously together with the elected species of autologous T cell progenitors.
Claims 31, 36 and 38-50 were withdrawn previously from further considerations because they are directed to non-elected species.
Accordingly, amended claims 21-25, 27-30, 32-35, 37 and new claim 51 are examined on the merits herein with the above elected species.

Response to Amendment
1.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al (WO 99/28486) was withdrawn in light of the Declaration of Isabelle Andre filed on 02/07/2022 showing that the CD7+CD34- cells obtained from the culture method recited in independent claim 21 are different from cells described by Smith et al.  
2.	All of the 103 rejections that were based on Smith et al (WO 99/28486) as set forth in the Final rejection dated 11/05/2022 were also withdrawn in light of the Declaration of Isabelle Andre filed on 02/07/2022.
3.	The provisional nonstatutory double patenting rejection over claims 38-40 of copending Application No. 16/485,488 (reference application) was also withdrawn in light of the cancellation of claims 38-40 in the Amendment dated 04/04/2022 in the copending Application.

Claim Objections
Claim 21 is objected to because of the phrase “CD37+ progenitor T cells comprising- CD7+CD34-, wherein the CD7+CD34- cells represent more than 80% of the CD7+ progenitor T cells” which is poorly stated and awkward.  Applicant is probably meant - - a population of CD7+ progenitor T cells comprising CD7+CD34- cells, wherein the CD7+CD34- cells represent more than 80% of the population of CD7+CD34- cells, and wherein said population of CD37+ progenitor T cells was prepared by - -.
Claim 21 is also objected to because of the phrase “the RGDS (SEQ ID NO: 3) and CS-1 patterns”.  The abbreviation “CS-1” should be spelled out in full at the first occurrence of the term, and the term “motifs” is better replacement for the term “patterns”.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Amended claims 21-25, 27-30, 32-35, 37 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while being enabling for:
A method for increasing the number of T cells in a human subject in need thereof, comprising administering to the human subject a population of CD7+ progenitor cells comprising CD7+CD34- cells, wherein the CD7+CD34- cells represent more than 80% of the population of CD7+ progenitor T cells, and wherein said population of CD7+ progenitor T cells was prepared by culturing human CD34+ cells in a culture medium comprising at least 15% fetal serum, TNF-alpha, IL-7, thrombopoietin (TPO), Flt3L, and Stem cell factor (SCF), in the presence of immobilized DL-4 Notch ligand and a fibronectin fragment for a period ranging from 5 to 7 days, wherein said fibronectin fragment comprises the RGDS (SEQ ID NO:3) and CS-1 motifs as well as a heparin binding domain, and wherein the TNF-alpha is present in the culture medium at a concentration of at least 0.5 ng/ml;
does not reasonably provide enablement for a method for increasing the number of T cells in a human subject as claimed broadly, particularly the CD7+CD34- cells represent more than 80% of the population of CD7+ progenitor T cells which was prepared in a culture medium comprising any concentration of TNF-alpha for the reason discussed below.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This is a new ground of rejection.  
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.
1.   	The breadth of the claims 
The instant claims encompass a method for increasing the number of T cells in a human subject in need thereof, comprising administering to the subject CD7+ progenitor cells comprising CD7+CD34-, wherein the CD7+CD34- cells represent more than 80% of the CD7+ progenitor T cells, and wherein said CD7+ progenitor T cells were prepared by culturing human CD34+ cells in a culture medium comprising fetal serum at a concentration of at least 15%, TNF-alpha at any concentration, IL-7, thrombopoietin (TPO), Flt3L, and Stem cell factor (SCF), in the presence of an immobilized delta-like-ligand 4 and a fibronectin fragment for a period ranging from 5 to 7 days, wherein said fibronectin fragment comprises the RGDS (SEQ ID NO:3) and CS-1 patterns as well as a heparin binding domain.

2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (02/13/2017), little was known about the generation and use of CD7+ progenitor T cells comprising CD7+CD34- markers, wherein CD7+CD34- cells represent more than 80% of the CD7+ progenitor cells, and wherein the CD7+ progenitor T cells were prepared by culturing CD34+ cells in a culture medium comprising fetal serum at a concentration of at least 15%, TNF-alpha, IL-7, TPO, Flt3L, SCF, in the presence of an immobilized Notch ligand and a fibronectin fragment for a period ranging from 5 to 7 days, wherein said fibronectin fragment comprises the RGDS and CS-1 patterns as well as a heparin-binding domain, as evidenced at least by the teachings of Zandstra et al (US 2019/0142867), Reimann et al (Stem Cells 30:1771-1780, 2012; IDS), Smith et al (WO 99/28486), Reimann et al (Poster Abstract 3532, Blood 114:3532, 2009; IDS), Smits et al (Experimental Hematology 35:1272-1278, 2007; IDS), and Schiavinato et al (In Vitro Cell. Dev. Biol.-Animal 52:920-934, 2016; IDS).  Moreover, the physiological art is recognized as unpredictable (MPEP 2164.03).    
3.  	The amount of direction or guidance provided  
Apart from disclosing culturing CD34+ cells from human cord blood (CB) or mobilized peripheral blood (mPB) samples in plates that had been coated with recombinant fibronectin RetroNectin and DL-4 (Notch-ligand Delta-like 4) in a culture medium containing 20% defined fetal calf serum, recombinant human cytokines interleukin-7, Flt3-ligand, SCF and TPO with or without TNF-alpha (100 ng/ml) that yielded CD34-CD7+ cells 20 to 40 times more in a 7-day culture with TNF-alpha than in a 7-day culture without TNF-alpha, with 90.1%-95.6% CD7+ cells are CD34-CD7+ and 87.7%-95.4% CD7+ cells are CD34-CD7+CD5- (see at least Examples 1-3, 10; Figure 4; Tables 1-2) along with the determination for the threshold of effective concentration of TNFalpha on CB and mPB on T-cell differentiation (percentage of CD34-CD7+ cells) (Example 8, Figs. 6-7); the instant specification fails to provide sufficient guidance for a skill in the art on how to generate a population of CD7+ progenitor T cells in which CD34-CD7+ cells represent more than 80% of the CD7+ progenitor T cells in a 5-7 day cell culture containing a culture medium comprising any concentration of TNFalpha as claimed broadly in independent claim 21.  Particularly, Figure 7 of the instant specification showed clearly that at a TNFalpha concentration at 0.001, 0.05 or 0.1 ng/ml, less than 80% of CD7+ progenitor T cells are CD34-CD7+ cells were obtained in a culture medium containing 20% defined fetal calf serum, let alone one having 15% fetal serum.  The instant specification also stated specifically “When both TNF-alpha and the Notch ligand are present, the effect observed is very high.  It thus seems that there is a synergy between these two compounds and that the effect of TNF-alpha on T-cell differentiation is likely Notch dependent” (page 31, lines 5-8; Example 10 and Figure 4).  
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the unpredictability of the relevant physiological art, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 21-25, 27-30, 32-35, 37 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection.
In independent claim 21, it is unclear what is encompassed by the limitation “A method for increasing the number of T cells in a human subject in need thereof, comprising administering to a subject”.  Since a subject is any subject that is not necessarily limited to a human subject, it is unclear whether the above limitation necessarily refers to administering to a human subject in need thereof that is recited in the preamble of the claim.  Clarification is requested because the metes and bounds of the claim are not clearly determined.  To obviate this rejection, the examiner suggests to amend the term “a subject” to - - the subject - - or - - said human subject - -.
Claim 27 is indefinite because it is dependent on cancelled claim 26.  Accordingly, it is unclear exactly what Applicant intends to claim. 
In claim 35, it is also unclear what is encompassed by the limitation “for treating an immunosuppressed subject”.  Does it refer to an immunosuppressed human subject or any immunosuppressed subject that is not necessarily limited to an immunosuppressed human subject?  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.    To obviate this rejection, the examiner suggests to amend the term “an immunosuppressed subject” to - - an immunosuppressed human subject - -.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633